[Cite as In re L.B., 2022-Ohio-4748.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE L.B.                                    :
                                              :             No. 111766
A Minor Child                                 :
                                              :
[Appeal by H.B., Mother]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 29, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                                 Case No. AD20909966


                                        Appearances:

                 Law Office of Anthony J. Richardson II, LLC, and Anthony
                 J. Richardson II, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Shannon D. Parker, Assistant Prosecuting
                 Attorney, for appellee.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Appellant H.B. (“Mother”) appeals the decision of the Cuyahoga County

Court of Common Pleas, Juvenile Division, granting permanent custody of her

daughter, L.B.1 (“child”), to the Cuyahoga County Division of Children and Family


        1   D.O.B. 05/08/2020.
Services (“CCDCFS” or “agency”). After a thorough review of the law and applicable

facts, we affirm the judgment of the juvenile court.

                        I. Factual and Procedural History

             In November 2020, the alleged father2 of the child, J.B. (“Father”),

notified the agency that he was concerned about the child after receiving concerning

messages from Mother.

             After further investigation of Father’s claims, the agency filed a

complaint for abuse, dependency and temporary custody, along with a motion for

predispositional temporary custody. In the complaint, the agency alleged that

Mother made continuous threats to kill L.B., suffers from various mental health

diagnoses, and that she is unable to provide for L.B. The court held an emergency

hearing and a CCDCFS supervisor testified.

             The supervisor testified that since L.B.’s birth, Mother and L.B. had

been residing at Zelie’s House, a shelter for single mothers and children in Garfield

Heights, Ohio. Father notified the agency that he was concerned about the child

after receiving messages from Mother stating that she was going to harm L.B.

accompanied by photographs of knives.            The agency investigated and found

additional concerns relating to Mother’s mental health and her relationship with

L.B., noting that “Mom will let the baby cry and does not comfort the child.” (Tr.


      2 At the time Father alerted the agency about his concerns, he had not established
paternity. Paternity was later established pursuant to the agency’s plan for reunification,
but Father never expressed any interest in following a case plan or cooperating with the
agency. Father is also not a party to this appeal. As such, we focus our review entirely on
Mother.
11.) The supervisor also testified that despite Father’s concerns, he refused to offer

any care for the child until paternity was established. The trial court granted

predispositional temporary custody to the agency.

            The agency filed a case plan with an ultimate goal of reunification. The

case plan contained services for mental health treatment, parenting, and allowed for

supervised visitation with L.B. The case plan also requested that Father establish

paternity and that L.B. participate in a “Help Me Grow” program.

             In February 2021, a hearing for adjudication and disposition on the

complaint was held. The agency moved the court to amend the complaint, removing

the allegations of abuse.

            CCDCFS Social Worker Yasmin Justus, who took in the initial referral

and began the investigation, testified at the hearing. Justus reviewed exhibits

showing the above-referenced messages and verified that she saw and reviewed

them during her investigation. Justus further reviewed messages offered into

evidence and noted that she had asked Mother if she sent them. Mother admitted

that she had sent the following messages:

      Come get her now before I kill her for real because I’m about to snap.

      ***

      I suggest you come get your daughter before I kill her a** and I would
      not give one f**k about going to jail for life. Jail better than dealing
      with this sh*t.

      ***

      Next time you see your daughter * * * she will be in a coffin.
(Tr. 13, 15, 16-17.)

              Justus had confronted Mother about the messages, and Mother

admitted that she had sent them to upset Father. Mother also disclosed that she was

diagnosed with depression, postpartum depression, anxiety, and posttraumatic

stress disorder,3 and that the child cried a lot and that she was overwhelmed by the

child. Justus noted that L.B. did not exhibit any symptoms of physical harm but did

have a small bald spot, likely caused by laying down too long.

              Justus testified that Mother’s mental health remained a concern and

that the child is unable to advocate or self-protect due to the fact that she was only

nine-months old and could not communicate any abuse or neglect. Justus cited the

visits she observed between Mother and L.B., where Mother was constantly trying

to find issues with L.B. and accused the foster family of abusing her. Justus noted

that “I didn’t want to turn my back for so long because I was actually afraid that

[Mother] would do something and try to blame it on the foster parents, so I was very

observant in these visitations.” (Tr. 45.) Justus also noted that Mother continued

to make threats, though they were aimed at the Father or the agency.

               Mother’s trial counsel argued that the initial threats were made for the

purpose of getting Father’s attention and that there was no evidence that Mother

planned to follow through with these threats.



       3 The initial case plan also noted that Mother reported a borderline personality
disorder diagnosis. Justus clarified that later, Mother told her that her diagnosis was not
borderline personality disorder but posttraumatic stress disorder and therefore amended
the case plan to reflect this.
                CCDCFS Social Worker Zaid Hightower was assigned to Mother’s case

after Justus.     Hightower testified that Mother was generally compliant with

counseling sessions and completed her parenting courses. Mother was on a waiting

list for housing and told Hightower that she had an upcoming job orientation,

though Hightower did not verify her employment.           Hightower testified that

temporary custody was in the best interest of L.B. to allow Mother more time to

interact with and engage with the case plan.

                The child was adjudicated dependent and remained in the temporary

custody of a foster family.

                In June 2021, Mother moved the court to allow for unsupervised

visitation, citing compliance with case plan services and consistent satisfactory

visitation in a supervised setting. The agency did not object and the trial court

approved the amended case plan.

                In September 2021, Mother filed a motion asking the trial court to

terminate temporary custody of the agency and to grant legal custody of L.B. to her.

In this motion, Mother argued that she attends weekly counseling with a mental

health professional, has successful unsupervised visits with L.B., and has a job and

appropriate housing.

                In October 2021, the agency filed an emergency amendment to

Mother’s case plan, requesting that visitation be changed from unsupervised to

supervised. The agency alleged that shots were fired at Mother’s home and that

there was a threat of stalking. Mother objected, noting that the shooting was three
weeks ago, committed by Mother’s ex-boyfriend, and that Mother is in the process

of moving and obtaining a protection order against the ex-boyfriend. The trial court

adopted the emergency amendment to the case plan until a full hearing could be

held. At the full hearing, Mother withdrew her objections and the emergency

amendment was adopted.

              Approximately one week later, the agency moved the court to modify

temporary custody to permanent custody. The affidavit attached to the motion

averred that Mother had not benefitted from parenting education; Mother was

exhibiting conduct reflecting untreated mental health issues, including “belligerent

and inappropriate conduct and threatening statements”; Mother refused to sign

updated releases of information to allow the agency to verify her mental health

treatment; Mother did not have safe and stable housing; and that Father established

paternity but failed to develop a relationship with the child.

              A trial on all pending motions was scheduled for May 2022. Mother

submitted a written motion to continue the trial so that she could obtain a mental

health assessment from Able Counseling. On the date of trial, Mother’s counsel

made an oral motion to continue because Mother was in the hospital. The court

granted the oral motion, and trial was continued to June 8, 2022.

              On June 8, Mother’s counsel withdrew the motion for legal custody to

Mother and asked for a continuance because Mother was not present. The trial court

denied this continuance, citing the fact that the matter was previously continued and

that Mother had advance notice of the trial.
             Hightower again testified on behalf of the agency. He explained that

Mother received mental health services from November 2020 until November 2021,

when Pipeline to God discharged Mother due to her failure to show up for

appointments. Mother informed the agency that she was also getting treatment

from Renaissance and Able Counseling, but the agency was unable to obtain records

from these places and could not verify the treatment. The records that Hightower

was able to obtain demonstrated that Mother was inconsistent with treatment and

that there was a large lapse in Mother’s compliance with mental health services.

              Mother was also referred for a psychiatric evaluation at the juvenile

court, which Mother never scheduled. The court contacted Mother several times

before eventually closing her out from receiving the evaluation in April 2022.

Despite asking for a continuance to complete a mental health evaluation at the time

of the May 2022 trial date, there is no evidence that Mother ever completed a

psychiatric evaluation.

             Hightower noted that Mother “had outbursts” in agency meetings and

during visitation, demonstrating “pent-up anger towards the foster parent or the

agency” and was concerned because L.B. was present for many of these outbursts.

(Tr. 26.)

              Mother completed all services for parenting. Mother also received two

supportive visitation coaches who provided feedback and coaching during Mother’s

visits with L.B. Mother’s first coach terminated services because Mother expressed

that she was no longer interested in having a coach, even though she still had
remaining sessions. This was during the time when Mother had been granted

unsupervised visitation, and she wanted alone time with L.B. About a month later,

Mother was referred to a new coach with whom she completed all coaching sessions.

               Mother obtained housing but eventually lost it due to the above-

mentioned stalking and shooting incidents. Thereafter, Mother presented to a

domestic violence shelter. Hightower was unable to verify if a protection order was

filed against the individual who presented a threat to Mother and L.B. At the time

of the trial, Hightower was unaware of Mother’s current housing situation, noting

that Mother reported that she was living with friends. Mother had refused to give

the agency the addresses because she figured that the agency would not deem the

homes suitable or appropriate and expressed that the friends may not have wanted

the agency around.

               Hightower testified that she did not think Mother benefited from the

parenting services, citing an incident where Mother allowed a friend with a child to

stay with her, and Mother was left alone with the friend’s child at her home. The

agency became aware of this when Mother reached out to L.B.’s foster mom for

assistance soothing and calming the friend’s child. Hightower noted that when he

visited Mother’s home, he observed alcohol bottles and drugs within reach of

children, as well as food left on the floor.

               Mother reported that she began working at Chick-Fil-A, but never

provided any requested verification. Mother also stated that she was attending
classes to obtain an STNA license, but Hightower was unable to verify whether

Mother was still attending these classes at the time of trial.

              From August 2021 until April 2022, Mother was scheduled for 27

visitations. Mother attended about 19, and Hightower noted that Mother usually

did not call ahead of time to inform the agency that she would not be attending the

visits. During the visits that Hightower observed, Mother set a hostile tone. He

noted that Mother was frustrated with the agency and the loss of custody, and on at

least one occasion, she had a confrontation with the foster mother. She also noted

that L.B. became hysterical sometimes when the foster mother handed her off to

Mother, and noted that Mother focused more on bashing the foster mother than

actually trying to soothe and comfort the crying child. On at least one occasion,

Mother accused the foster mother of causing physical harm to L.B.

              Kimberly Foster, an employee at the West Side Community House,

also testified. Foster testified that Mother’s initial needs were housing, a mental

health assessment, a place to have visitations with L.B., and “someone to

continuously push her towards the things that she needed to get done.” (Tr. 101.)

She noted that over time, Mother became less willing to work with the collaborative

to achieve these needs. She noted that she would frequently ask Mother to call or

arrive early to visitation so that she could discuss portions of Mother’s plan, and

Mother would express understanding but then fail to show up or call. Foster notified

Mother when housing became available and offered to help with the application

process, but Mother never contacted her. Foster also noted that during visitations,
Mother never came prepared with bottles, toys, and other provisions, despite being

told to.   The collaborative attempted to set Mother up for a mental health

assessment, but did not think that Mother completed it. Mother also made it

difficult for her caseworker to speak to providers because she refused to sign a

release of information for the collaborative. Foster described Mother’s demeanor as

“angry” and “combative” and that Mother constantly felt that she did not need help.

Foster ultimately felt that Mother did not take advantage of the ample services that

were provided to her.

              L.B.’s guardian ad litem recommended permanent custody to the

agency and noted that L.B. is not old enough to express her own wishes.

              The trial court granted permanent custody to the agency. Mother

appeals, assigning three errors for our review:

      I. The trial court committed reversible error by failing to continue the
      termination hearing.

      II. The trial court committed error by terminating appellant’s parental
      rights, where R.C. 2151.414 is unconstitutional as applied to appellant
      and L.B.

      III. Appellant’s counsel provided ineffective assistance in protecting
      appellant’s fundamental rights.
                             II. Law and Argument

                          A. Motion for Continuance

              In her first assignment of error, Mother argues that the trial court

erred in denying her counsel’s oral motion to continue the June 8 trial. The

exchange occurred as follows:

       [MOTHER’S COUNSEL]: Your Honor, just for the sake of the record I
       would ask for a continuance because my client is not here.

       THE COURT: Okay. All right. I am going to deny that request for
       continuance.

       I know that we were scheduled for trial on May 11th. At that point in
       time I had continued it because mother was unavailable.

       We will be proceeding today.

       Anything else?

(Tr. 6.)

              The decision to grant or deny a motion for continuance is left to the

sound discretion of the trial judge, and an appellate court may not disturb the trial

court’s ruling absent an abuse of discretion. Cleveland v. Washington, 8th Dist.

Cuyahoga Nos. 97945 and 97946, 2013-Ohio-367, ¶ 11, citing State v. Unger, 67

Ohio St.2d 65, 423 N.E.2d 1078 (1981). An abuse of discretion occurs when a court

exercises its judgment in an unwarranted way regarding a matter over which it has

discretionary authority. Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304,

187 N.E.3d 463, ¶ 35.      Such an abuse “‘“implies that the court’s attitude is

unreasonable, arbitrary or unconscionable.”’” State v. Montgomery, Slip Opinion

No. 2022-Ohio-2211, ¶ 135, quoting Blakemore v. Blakemore, 5 Ohio St.3d 217, 219,
450 N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d

144 (1980). This court has also summarized the pertinent juvenile and local rules as

follows:

      Juv.R. 23 provides that “[c]ontinuances shall be granted only when
      imperative to secure fair treatment for the parties.” Further, [Loc.R.
      35(C)] of the Juvenile Division states: “No case will be continued on the
      day of trial or hearing except for good cause shown, which cause was
      not known to the party or counsel prior to the date of trial or hearing,
      and provided that the party and/or counsel have used diligence to be
      ready for trial and have notified or made diligent efforts to notify the
      opposing party or counsel as soon as he/she became aware of the
      necessity to request a postponement. This rule may not be waived by
      consent of counsel.”

In re X.R., 8th Dist. Cuyahoga No. 90066, 2008-Ohio-1710, ¶ 21.

              Pursuant to Loc.R. 35(C) of the Court of Common Pleas of Cuyahoga

County, Juvenile Division, Mother was required to demonstrate good cause for

continuing the trial on the date it was to commence. Mother did not provide a

reason for missing the June 8 trial at the time of the oral motion.

              On appeal, Mother speculatively argues she could have missed the

trial due to complications arising from a recent COVID-19 related illness (“perhaps

she was not present due to some similar or related problem”). If Mother was

suffering from COVID-19 complications or any other health emergency, Mother

should have argued such or made the trial court aware of it on the date of trial or

before. We find that Mother has not demonstrated good cause for missing trial at

the time of the oral motion and fails to convince us otherwise now.
              Mother also points us to R.C. 2151.352, which states, “The parents

* * * shall be entitled to * * * be present at any hearing involving the child * * * and

be given reasonable notice of such hearing.” Mother argues that such provision

required the court to grant the continuance since Mother was not present. We do

not agree. The plain text of R.C. 2151.352 indicates that the parents are entitled to

be present and that they need to be given reasonable notice. The section does not

mandate the parents’ presence at hearings, and Mother does not point to any

caselaw supporting this reading. Mother does not argue any deficiencies in notice.

We therefore find that the trial court did not err in allowing trial to go forward

without Mother’s presence.

              Based on the foregoing, the trial court’s ruling on Mother’s

continuance was not arbitrary, unreasonable, or unconscionable. We therefore

overrule Mother’s first assignment of error.

                     B. Constitutionality of R.C. 2151.414

              In her second assignment of error, Mother argues that R.C. 2151.414

is unconstitutional and that the trial court erred in using this code section to

terminate Mother’s parental rights.

              Mother argues that R.C. 2151.414(B)(1)(a) “was unconstitutional as

applied, where [Mother] was fit to parent and the social worker neither conducted a

thorough investigation nor had the qualifications or data necessary to render

opinions that resulted in termination of [Mother’s] parental rights.”           Mother

specifically maintains that the agency did not meet its burden under R.C.
2151.414(B)(1)(a) because the agency did not present any expert evidence or

empirical data. Mother also argues that Hightower was the sole force driving L.B.’s

removal and that L.B.’s permanent removal was the result of a personal vendetta

because Mother refused to sign releases of information.

              We preliminarily note that an appellate court is not required to

address constitutional challenges that were not raised before the trial court. In re

K., 8th Dist. Cuyahoga No. 83410, 2004-Ohio-4629, ¶ 13, citing State v. Childs, 14

Ohio St.2d 56, 236 N.E.2d 545 (1968), paragraph three of the syllabus; State v.

Awan, 22 Ohio St.3d 120, 489 N.E.2d 277 (1986), syllabus. Mother did not raise

any constitutional challenges in the trial court, but given the seriousness of the

termination of parental rights, we briefly review Mother’s claims.

              We first address Mother’s contention that the agency did not meet its

burden under R.C. 2151.414(B)(1)(a). R.C. 2151.414 sets forth a two-prong analysis

that a juvenile court shall apply in adjudicating a motion for permanent custody. In

re N.S., 8th Dist. Cuyahoga No. 111486, 2022-Ohio-4088, ¶ 39. In the instant

matter, Mother only contests the first prong. Under the first prong, the juvenile

court must determine if any of the factors enumerated in R.C. 2151.414(B)(1)(a)-(e)

apply. The trial court found that R.C. 2151.414(B)(1)(a) (“the child cannot be placed

with either of the child’s parents within a reasonable time or should not be placed

with the child’s parents”) applied. R.C. 2151.414(E) lists several factors that a trial

court may consider in determining whether the child cannot or should not be placed
with either parent pursuant to R.C. 2151.414(B)(1)(a). In re A.V., 8th Dist. Cuyahoga

No. 101391, 2014-Ohio-5348, ¶ 58.

              In the instant matter, the trial court made findings applicable to

Mother under R.C. 2151.414(E)(1), (2), (4), (14), and (16). Only one of the

enumerated factors under R.C. 2151.414(E) is required for the court to make the

finding that “‘the child cannot be placed with either parent within a reasonable time

or should not be placed with either parent.’” In re L.W., 8th Dist. Cuyahoga No.

107708, 2019-Ohio-1343, ¶ 29, quoting In re Glenn, 139 Ohio App.3d 105, 113, 742

N.E.2d 1210 (8th Dist.2000).

              Under subsection (E)(1), the trial court found that Mother

continuously and repeatedly failed to remedy the conditions causing the child to be

placed outside of the home. We find that this was supported by the evidence

presented. L.B. was initially removed due to concerns about Mother’s mental health

and her inability to care for the child. The evidence presented demonstrates that

Mother was inconsistent with mental health treatment and was noncompliant with

several of the agency’s requests. At the outset, Mother refused to complete an

emergency mental health assessment when the messages were initially investigated.

Mother gradually became more compliant with the case plan’s mental health

services, but then became distrustful of the agency and refused to provide requested

information to allow the agency to verify that she was completing and benefitting

from the mental health treatment. Mother was also referred for a psychiatric

evaluation that she never completed, even after being provided with additional time.
At the time of trial, Hightower was unable to verify if Mother was currently in mental

health treatment, though this appears to have been due to one of Mother’s providers

not responding to records requests. Nonetheless, Mother failed to supply any

requested information regarding her mental health treatment to the agency.

              Regarding parenting concerns, Mother completed the parenting

classes and received a certificate. However, the individuals most familiar with

Mother felt that she did not benefit from these classes because she was only

sometimes prepared for visits. We also note the incident where Mother was left

alone with a friend’s child and could not properly care for the child.

              Under subsection (E)(2), the trial court found that Mother’s mental

illness is so severe that it makes her unable to provide an adequate permanent home

for the child at present and within one year. We find that this factor is also supported

by the evidence presented. Initially, Mother successfully obtained her own housing

but soon after, was forced to leave for a domestic violence shelter due to an incident

with an ex-boyfriend firing shots at the home. At the time of trial, Mother no longer

resided at the domestic violence shelter, but instead the court noted that she was

“living with friends” and refused to give the address to the agency so that it could

clear the home as a suitable living environment. Evidently, Mother revealed that

she refused to give the address because she suspected that the agency would not find

the home suitable. We also note that Foster stated that Mother was given several

resources to assist her with obtaining housing of her own, and she never followed

through with them. These facts, coupled with Mother’s sporadic and unverifiable
mental health treatment, demonstrate that this factor is supported by competent,

credible evidence in the record.

               Under subsection (E)(4), the trial court found that Mother

demonstrated a lack of commitment towards L.B. by failing to regularly support,

visit, or communicate with the child when able to do so, or by other actions showing

an unwillingness to provide an adequate permanent home for the child. We find

that the evidence supports this factor, as discussed pursuant to subsection (E)(2).

The evidence also supports that Mother did not attend all of her scheduled visits,

and sometimes did not provide a reason for missing them.

              Under subsection (E)(14), the trial court found that Mother was

unwilling to provide food, clothing, shelter, or other basic necessities for the child or

to prevent the child from suffering various abuses or neglect. We find that this factor

is supported by the evidence because Mother appears unwilling to provide shelter

as discussed under subsections (E)(2) and (E)(4). Hightower also indicated that she

was concerned about Mother’s ability to provide provisions and meet the child’s

needs, noting that Mother often came unprepared for visits and her preparation was

very inconsistent. Finally, the agency was never able to verify Mother’s employment.

               Under subsection (E)(16), which allows the court to address anything

else it finds relevant, the trial court noted that “Mother failed to appear for today’s

trial.” We agree that the record supports this and that Mother’s failure to provide

good cause for missing the trial is relevant.
              Mother argues that despite the evidence discussed above, the trial

court’s grant of permanent custody to the agency was unconstitutional as applied

because the trial court did not receive any expert or empirical evidence either

supporting or rebutting any of the above findings. Mother specifically argues that

the initial messages causing L.B.’s removal were the product of postpartum

depression and were unwanted, intrusive thoughts of intentional, infant-related

harm, a known scientific symptom of postpartum depression. We do not agree that

the court’s finding was unconstitutional. This court has previously found that expert

testimony is not required for a court to determine that a parent suffers from mental

illness. In re L.C., 8th Dist. Cuyahoga No. 111053, 2022-Ohio-1592, ¶ 52, citing In

re B.P., 8th Dist. Cuyahoga Nos. 107732 and 107735, 2019-Ohio-2919, ¶ 14; In re

E.S., 1st Dist. Hamilton Nos. C-100725 and C-100747, 2011-Ohio-586, ¶ 17-18, and

In re Ross, 11th Dist. Geauga No. 2003-G-2551, 2004-Ohio-3684, ¶ 76-77. Our

review of the record reflects that Mother was diagnosed with several mental health

conditions. She never completed a psychiatric evaluation as referred, and the

agency was not provided with any indication that Mother was complying with any

proposed medication regimes. Mother also was not forthcoming with information

that would allow the agency to confirm that she was regularly receiving mental

health treatment and complying with the services offered.          The trial court’s

determination that Mother is and was suffering from untreated mental health

conditions is supported by competent, credible evidence in the record.
               Mother also alleges that Hightower’s actions were the result of a

personal vendetta and that Hightower sought to oppress her and treat her unfairly.

Mother points to the fact that Hightower is merely a student seeking his master’s

degree in social work and was unqualified to make the assessments that he made.

Our review of the record indicates that nothing in the record supports that

Hightower had any personal vendetta against Mother. We are also mindful that

‘“the power of the trial court to exercise discretion is peculiarly important. The

knowledge obtained through contact with and observation of the parties and

through independent investigation cannot be conveyed to a reviewing court by

printed record.’” In re K.H.-T., 8th Dist. Cuyahoga No. 111001, 2022-Ohio-1504,

¶ 56, quoting Trickey v. Trickey, 158 Ohio St. 9, 13, 106 N.E.2d 772 (1952). The trial

court observed Hightower’s testimony on direct and cross-examination.

Hightower’s experience and qualifications were conveyed to the trial court, allowing

the trial court to weigh Hightower’s opinions and conclusions.

               Further    addressing     Mother’s     concerns     about    Hightower’s

qualifications, we have already noted that expert testimony is not required.

Additionally, this court has previously addressed the role of a CCDCFS caseworker’s

testimony pursuant to Evid.R. 701,4 noting that “the case worker and the child

protection specialist testified as lay witnesses based on their direct involvement with



      4 Evid.R. 701 provides: “If the witness is not testifying as an expert, the witness’
testimony in the form of opinions or inferences is limited to those opinions or inferences
which are (1) rationally based on the perception of the witness and (2) helpful to a clear
understanding of the witness’ testimony or the determination of a fact in issue.”
and observations of the parties to the case.” In re M.A.L.-C., 8th Dist. Cuyahoga No.

111041, 2022-Ohio-1845, ¶ 45. We find the same reasoning applies to the instant

matter.

               Mother’s second assignment of error is therefore overruled.

                      C. Ineffective Assistance of Counsel

              In her third assignment of error, Mother argues that her trial counsel

was ineffective for failing to (1) call any witness on her behalf; (2) demonstrate that

Mother was working on counseling, parenting, and housing; and (3) provide an

expert to rebut the idea that Mother intended to act on her threats towards L.B. All

of these alleged errors are matters of trial strategy.

              To establish a claim of ineffective assistance of counsel, Mother must

demonstrate that her trial counsel’s representation was deficient and that the

deficient performance was prejudicial. In re K., 8th Dist. Cuyahoga No. 83410,

2004-Ohio-4629, at ¶ 17, citing Strickland v. Washington, 466 U.S. 668, 687-688,

694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Weaver, Slip Opinion No.

2022-Ohio-4371, ¶ 68. An appellant demonstrates prejudice by showing that but

for trial counsel’s actions, the result of the proceeding would have been different. In

re K. at id., citing Strickland at 694. All licensed attorneys are presumed competent

and the challenged actions are presumed to reflect sound trial strategy within the

range of reasonable professional assistance. In re K. at id., citing State v. Bradley,

42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989).
              When arguing that trial counsel’s conduct was prejudicial to her,

Mother speculates that employing the above strategies would have produced many

outcomes other than outright termination of her parental rights. Speculation “is

insufficient to demonstrate the required prejudice needed to succeed on a claim for

ineffective assistance of counsel.” State v. Moon, 8th Dist. Cuyahoga No. 93673,

2010-Ohio-4483, ¶ 9, citing State v. Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892

N.E.2d 864; State v. Imani, 5th Dist. Tuscarawas No. 2008 AP 06 0043, 2009-

Ohio-5717; State v. Grahek, 8th Dist. Cuyahoga No. 81443, 2003-Ohio-2650.

              Reviewing the evidence, we cannot say that Mother makes a

persuasive case. Assuming arguendo that Mother’s threats to harm L.B. were indeed

hollow, Mother still failed to consistently follow the agency’s case plan; she resisted

the recommendations and assistance of the many services that were made available

to her and acted as a barrier to reunification with L.B. by refusing to provide

necessary information relating to her mental health treatment, employment, and

housing. We recognize Mother’s efforts but do find that the record reflects that

Mother was unwilling to comply with the agency’s ultimate plan of reunification.

              Regarding Mother’s argument that trial counsel was ineffective in

failing to call witnesses on her behalf, we note that “[t]he decision to call a witness

during the course of trial is a matter of trial strategy.” State v. Mallard, 8th Dist.

Cuyahoga No. 65743, 1994 Ohio App. LEXIS 2863, 11 (June 30, 1994), citing State

v. Coulter, 75 Ohio App.3d 219, 230, 598 N.E.2d 1324 (12th Dist.1992); State v.

Hunt, 20 Ohio App.3d 310, 312, 486 N.E.2d 108 (9th Dist.1984). As explained in
Mallard, Mother’s trial counsel presented Mother’s case via cross-examination of

the state’s witnesses. This is a matter of trial strategy and therefore, proper.

              Finally, Mother’s argument that her trial counsel was ineffective for

failing to call an expert is without merit. As already established herein, expert

witnesses were not required to either establish or rebut that Mother was suffering

from a mental illness.

              We therefore overrule Mother’s final assignment of error.

                                  III. Conclusion

              Upon thorough review of the entire record, we find no merit in

Mother’s assignments of error. The juvenile court did not err in overruling Mother’s

date-of-trial continuance, did not err in awarding permanent custody pursuant to

R.C. 2151.414, and Mother did not receive ineffective assistance of counsel at trial.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________________
FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR